Citation Nr: 0005863	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  97-00 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a higher initial evaluation for service-
connected bicuspid aortic valve with moderate aortic 
insufficiency, currently rated as 30 percent disabling.  


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to April 
1995.  There is an unverified period of service from January 
1975 to March 1987.  

This matter came to the Board of Veterans' Appeals (Board) 
from a November 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which granted the claim of service connection for a heart 
condition, and assigned a noncompensable rating.  A notice of 
disagreement was submitted in February 1996.  A statement of 
the case was issued in December 1996.  In January 1997, the 
RO accepted a written statement from the veteran in lieu of a 
VA Form 9.  

In a February 1999 rating action, the RO determined that an 
increased evaluation of 30 percent was warranted.  As a 30 
percent evaluation is not the maximum rating available for 
this disability, the appeal continues.  AB v. Brown, 6 Vet. 
App. 35 (1993).


REMAND

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, 
VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1999).  From a careful 
review of the evidence in this case, the Board has determined 
that there is additional development that must be completed 
by the RO in order to fulfill this statutory duty prior to 
appellate review of the veteran's claim.  

As noted in the most recent supplemental statement of the 
case issued in February 1999, amendments were made to the 
rating criteria used to evaluate cardiovascular disabilities.  
62 Fed. Reg. 65207-65224 (1997).  The new rating criteria 
took effect January 12, 1998.  

In this case, the most recent VA examination was conducted in 
November 1997, prior to the amendments to the rating 
criteria.  Application of the recently amended rating 
criteria necessitates another VA rating examination.  In 
developing the case, it is essential to obtain medical 
findings that are stated in terms conforming to the 
applicable rating criteria. See Massey v. Brown, 7 Vet. App. 
204 (1994).  In this case, those criteria include the number 
of METS which result in dyspnea, fatigue, angina, dizziness 
or syncope; the number of episodes of acute congestive heart 
failure in the past year; and the ejection fraction (this is 
shown as about 55 percent on the November 1997 examination).  
A thorough and contemporaneous examination should include the 
examiner's access to the veteran's medical history, in order 
to assess to all applicable rating criteria, thereby enabling 
the examiner to describe the veteran's symptoms in terms 
consistent with the rating criteria.  Therefore, an 
examination is in order.  

If there are any current VA or private treatment records 
related to the veteran's service-connected cardiovascular 
disability, they should be secured and associated with the 
claims folder.  

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain any current (VA 
or private) medical records reflecting 
treatment of the veteran's bicuspid 
aortic valve with moderate aortic 
insufficiency.  Once obtained, the RO 
should associate the records with the 
claims folder.

2.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of his 
bicuspid aortic valve with moderate 
aortic insufficiency.  The examiner 
should state the findings in terms 
consistent with the new rating criteria.  
The claims folder must be made available 
to the examiner prior to the examination, 
and the examiner should acknowledge such 
review in the examination report.  

3.  The RO should adjudicate the 
veteran's claim of entitlement to an 
increased evaluation for bicuspid aortic 
valve with moderate aortic insufficiency.  
If the action remains adverse to the 
veteran, he should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  The 
veteran should also be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

